Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0600
        Lower Tribunal Nos. AHCA 20-FH2635 & OP2047580263
                         ________________

                                    M.M.,
                                  Appellant,

                                     vs.

             Agency for Health Care Administration, et al.,
                              Appellees.


     An Appeal from the State of Florida Agency for Health Care
Administration, Office of Fair Hearings.

     Lopez Legal, P.A., and Alejandra Arroyave Lopez, for appellant.

    Eugenia Keough Rains, Assistant General Counsel (Tallahassee);
Hogan Lovells US LLP, and Craig H. Smith, for appellees.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.
     M.M. appeals a final order entered by a hearing officer from the State

of Florida Agency for Health Care Administration that approved the

termination of forty hours per week of adult companion services provided to

M.M. as a Medicaid benefit for the month of October 2020. We are not free

to substitute our judgment for that of a hearing officer, nor may we reweigh

the evidence presented at the administrative hearing. § 120.68(7)(b), (10),

Fla. Stat. (2020); Bagarotti v. Reemployment Assistance Appeals Comm’n,

208 So. 3d 1197, 1199 (Fla. 3d DCA 2017). Our review is limited to whether

the hearing officer’s findings are supported by competent, substantial

evidence. Id. In this case, they are. We are therefore compelled to affirm.

     Affirmed.




                                      2